Citation Nr: 1028456	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an upper respiratory 
disorder, other than a sinus disorder or allergies, to include as 
due to a qualifying chronic disability under 38 C.F.R. § 3.317, 
claimed as an undiagnosed illness.  

2.  Entitlement to service connection for a disorder manifested 
by joint pains, to include as due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, claimed as an undiagnosed 
illness.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder 
manifested by chest pains, to include as due to a qualifying 
chronic disability under 38 C.F.R. § 3.317, claimed as an 
undiagnosed illness.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a peritonsillar 
abscess, tonsillitis.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hearing loss.  
6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a sinus 
disorder, also claimed as allergies.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claims on appeal are more accurately described as 
noted on the title page of this decision.

The issues of whether new and material evidence has been received 
to reopen the Veteran's claims of entitlement to service-
connection for a disorder manifested by chest pains, to include 
as due to an undiagnosed illness, a peritonsillar abscess, 
tonsillitis, hearing loss, and a sinus disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Excluding consideration of evidence regarding possible sinus 
or allergy disorders, addressed in the Remand below, the evidence 
establishes that the Veteran does not have a chronic upper 
respiratory disorder, to include as due to an undiagnosed 
illness.  

2.  The evidence establishes that the Veteran does not have a 
chronic disorder manifested by joint pains, to include as due to 
an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper respiratory 
disorder, to include as due to an undiagnosed illness or as a 
qualifying chronic disability under 38 C.F.R. § 3.317, have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317, 3.655 
(2009).

2.  The criteria for service connection for a disorder manifested 
by joint pains, to include as due to an undiagnosed illness or as 
a qualifying chronic disability under 38 C.F.R. § 3.317, have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317, 3.655 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in March 2003 (upper respiratory 
disorder) and June 2003 (joint pains).  These letters provided 
the Veteran with an explanation of the type of evidence necessary 
to substantiate his claims for service connection, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
initial notice letter was provided before the adjudication of his 
claims in September 2003.  The letters did not provide notice 
regarding potential ratings and effective dates.  However, the 
Veteran was not prejudiced by this lack of notice because the 
claims are being denied and no rating or effective date will be 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran was 
afforded an opportunity to appear for VA examination, but the 
Veteran did not appear for the examination.  The VA examination 
was rescheduled at the request of the Veteran's spouse, but the 
Veteran then cancelled the rescheduled examination, and indicated 
that he did not plan to appear for VA examination.  

The Veteran's VA clinical records have been obtained.  The 
Veteran submitted clinical records in April 2003, which he 
referenced in a July 2003 statement.  These records were received 
by VA and are associated with the claims file.  The Board has 
considered the clinical records submitted by the Veteran, as 
discussed below.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection Criteria

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It must be emphasized that the law providing benefits 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  It is not enough to show injury during service, 
there must currently be a residual disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval, or 
air service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 
2002); 38 C.F.R. § 3.317(a)(1) (2009).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317.  A "qualifying chronic disability" includes: 
(A) an undiagnosed illness, (B) the following medically 
unexplained chronic multi symptom illnesses: chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, as well as 
any other illness that the Secretary of VA determines is a 
medically unexplained chronic multi- symptom illness; and (C) any 
diagnosed illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (2009).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 month 
period will be considered chronic.  The 6 month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) 
the undiagnosed illness was not incurred during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or (2) the undiagnosed illness was caused by a supervening 
condition or event that occurred between most recent departure 
from service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or (3) the 
illness is the result of willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not required 
to provide competent evidence linking a current disability to an 
event during service.  See Gutierrez v. Principi, 19 Vet. App. 1 
(2004).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular Veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular Veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98.

Facts

Service treatment records show the Veteran complained of chest 
pain on several occasions and had a detailed work-up that did not 
reveal any chronic disorder.  The Veteran sought medical 
evaluation for a "chest cold" in April 1989.  The assigned 
diagnosis was upper respiratory infections.  There was a 
complaint of back pain associated with chest tightness after a 
hard workout in October 1989.  In December 1989, the Veteran 
complained of "cold symptoms" with occasional chest pain.  A 
chest x-ray was normal, with no infiltrates, and no 
cardiovascular abnormality was found.  A left ankle strain was 
noted in July 1990.  The service treatment records do not 
document any continuing problems.  On examination for separation 
from service, upper respiratory findings, including nose, 
sinuses, mouth and throat, lungs and chest, were normal.  Joint 
findings, including upper extremities, feet, lower extremities, 
spine, and other musculoskeletal systems were also normal.  

The Veteran was afforded a VA Persian Gulf Registry examination 
in September 1994.  The Veteran outlined his participation in the 
campaign.  He reported that he was chronically fatigued from 
heavy work and combat, had decreased hearing, some ringing in his 
ears, some dizziness, some dental problems, and a productive 
hacking cough, currently.  On examination, his nose appeared 
normal.  The mucosa, septum, and turbinates were consistent with 
moderate to severe pollen type allergies.  The only mouth and 
throat abnormality was the absence of tonsils.  Lips, breath, 
teeth, and gums appeared normal.  Pharynx was normal.  Speech was 
normal.  The neck had a full range of motion and appeared normal, 
with the trachea in the midline.  The thyroid was anodular.  
Preauricular, posterior chain, submandibular adenopathy was 
noted.  The chest had a normal configuration with symmetrical 
movements and was clear to auscultation.  The upper and lower 
extremities revealed symmetrical development without atrophy or 
deformity.  There was a full range of motion and symmetrical 
strength.  The spine had a normal configuration without abnormal 
kyphosis, lordosis, scoliosis, or other findings.  The impression 
included peritonsillar abscesses and chronic sinusitis.  The 
examination disclosed no abnormality of the throat or 
peritonsillar area, and no current symptoms of sinusitis, so 
these impressions were based on history rather than 
contemporaneous findings.  The examination reported discloses no 
impression of an upper respiratory tract disorder or joint 
disorder.  

The Veteran had a VA general medical examination in June 1995.  
His medical history was reviewed.  It was reported that he had a 
full recovery from a left ankle sprain.  He stated that he had 
knee and ankle injuries in "Desert Storm," which were 
neglected.  There were no other joint or respiratory complaints.  
On examination, the Veteran's nose was clear.  He had no sinus 
abnormalities.  His mouth and throat appeared normal.  The lungs 
were clear.  There were no rales, rhonchi, or wheezes.  Breath 
sounds were present in all areas.  Examination of the 
musculoskeletal system showed no disease or injuries.  There was 
a full range of motion in all extremities.  He gave a history of 
stretched ligaments in his left knee during "Desert Storm."  He 
also complained of left ankle pain with some pulled ligaments and 
swelling in the past.  It was commented that the symptoms were 
probably secondary to the left ankle sprain, which was resolved.  
There were no signs of any decreased sensation, swelling, 
calluses, or decreased strength.  Diagnoses included past history 
of a left sprained ankle with recovery.  There were no diagnoses 
of upper respiratory or joint disorders.  There were no reports 
of chronic upper respiratory or joint signs or symptoms.  The 
examiner specified that he found no signs of any active disease 
or abnormalities on the physical examination.  

In December 1997, the RO addressed the findings on the Persian 
Gulf Registry examination.  It denied service-connection for the 
tonsil disorders.  It was noted that the Veteran had a pre-
service history of tonsil symptoms, that they were treated in 
service with a tonsillectomy, and that there were no current 
manifestations.  The RO also denied service-connection for sinus 
problems, also claimed as allergies.  The problem had been noted 
on entrance examination for service and there was no evidence 
that it increased in severity during service.  

In February 2006, the RO obtained VA clinical notes beginning in 
October 1997.  In March 2003, the Veteran complained of head and 
chest congestion with greenish-yellow sputum over the last 3 to 5 
days.  He was seen to have a light amount of sore throat and a 
nasal sounding voice.  He was examined and an upper respiratory 
infection was diagnosed.  Medication was recommended.  The 
Veteran was seen again several times, most notably, there was a 
brief hospitalization for a facial cyst in December 2004.  The 
record does not reflect any further upper respiratory or joint 
complaints, findings, or diagnoses.  

In April 2003, the Veteran wrote that he had various problems 
including an upper respiratory infection that cleared and went 
away and then recycled or repeated itself.  

In May 2003, the Veteran's wife wrote that the Veteran had been 
treated that spring for a throat/chest infection.  She felt he 
had some sort of chronic condition because he coughed up mucus 
regularly every few months.  The condition lasted about 2 months 
and then cleared but repeated itself.  She also reported that he 
complained of joint pain.  

The Veteran was scheduled for VA examinations in May 2003.  He 
did not appear for the scheduled examination.  Based on a May 
2003 statement from the Veteran's spouse, the Veteran was 
notified in June 2003 that VA examination was being rescheduled.  
In June 2003, the Veteran notified the RO in a telephone 
conversation that he did not wish to reschedule the VA 
examination.  The Veteran stated that he understood that failure 
to participate in a VA examination could affect his claims. 

1.  Claim for service connection for upper respiratory disorder

Initially, the Board notes that the claim addressed in this 
decision is the current claim for service connection for a 
chronic upper respiratory disorder.  This claim is separate from, 
and must be distinguished from, the Veteran's request to reopen 
his claim for service connection for sinus problems, also claimed 
as allergies.  Service connection for sinus problems and 
allergies was denied by the RO in December 1997.  That decision 
was not appealed in a timely manner and can only be reopened if 
the Veteran submits new and material evidence.  That claim is 
addressed in the Remand portion of this decision.  

There is no clinical evidence that the Veteran has a current 
upper respiratory disorder, excluding evidence relating 
assignment of a diagnosis of sinusitis or allergies.  As noted 
above, the Veteran's service treatment records disclose no 
diagnosis of any chronic respiratory disorder, although the 
Veteran was treated for acute "colds" on at least two 
occasions.  At the time of a September 1994 VA Persian Gulf 
Registry examination, the Veteran was seen to have upper 
respiratory manifestations consistent with a pollen allergy.  
That evidence was of record at the time of 1997 rating decision 
which denied service connection for sinus, allergy disorder.  
There is no medical evidence that an upper respiratory disorder 
of any type has been medically diagnosed or treated since 1994.

The Veteran and his wife are competent to describe observable 
symptoms.  The report by the Veteran's wife that the Veteran 
"coughs up mucus regularly" is a report of observable symptoms, 
and the Veteran's wife is competent to provide that observation.  
Nevertheless, neither the Veteran nor his wife has the medical 
training and experience to assign a diagnosis of a "chronic 
upper respiratory disorder" for the observed symptoms.  While 
the May 2003 statement account that the Veteran has some type of 
recurring symptoms is credible, the lay individual is not 
competent to assign a diagnosis of "chronic upper respiratory 
disorder" for the observed symptoms.  

The May 2003 statement from the Veteran's wife that he "must 
have some kind of chronic cold" and her observation that this 
condition "clears up but repeats itself constantly" is credible 
as an account of her observations.  However, that account does 
not establish that the Veteran's wife is competent to establish 
that the Veteran has a current or chronic "upper respiratory 
disorder," either as a diagnosed disorder, or as a manifestation 
of a chronic qualifying disability, or as separate from the 
claimed sinus and allergy disorder addressed in the Remand below, 
especially in the absence of a current medical diagnosis.  

As the Veteran declined VA examination, VA has no further duty to 
afford the Veteran an examination which might disclose that the 
Veteran has a chronic upper respiratory disorder.  The Veteran 
contends that the clinical records he submitted in April 2003 
establish his claim, but those records, which disclose that the 
Veteran was treated for an eye irritation in 2002, sought 
evaluation for an ear infection in 2002, and underwent Persian 
Gulf registry examination in 1994, do not provide a medical 
diagnosis of a chronic upper respiratory disorder.  

Looking at the standard basis for service-connection, the Veteran 
had an upper respiratory infection in service and the medical 
evidence shows that it was treated and resolved.  That is, the 
medical evidence shows that the upper respiratory infection in 
service, in 1989, was not chronic.  VA clinical notes show 
another upper respiratory infection approximately 14 years later, 
in 2003.  Again, the infection was treated and when the Veteran 
returned to the VA clinic, there were no complaints of findings 
of a continuing upper respiratory infection.  Despite being 
examined on numerous occasions over the years since service, 
there is no competent medical opinion that the Veteran has a 
chronic upper respiratory infection and there is no medical 
opinion linking a current upper respiratory disability to 
service.  

By regulation, the Board must decide the claim on the basis of 
the record.  38 C.F.R. § 3.655 (when a claimant fails to report 
for an examination scheduled in conjunction with an original or 
reopened compensation claim, the claim shall be rated based on 
the evidence of record).  There is no legal or regulatory 
requirement that VA make further efforts to schedule an 
examination.  While VA has a duty to assist a Veteran in the 
development of a claim, the Veteran has a duty to cooperate with 
VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The evidence currently available to VA establishes that the 
Veteran does not have a chronic upper respiratory disorder, to 
include as due to an undiagnosed illness.  The only evidence 
currently available which suggests that the Veteran may have a 
chronic upper respiratory disorder is lay evidence provided by 
the Veteran and by his wife.  While the statements of the Veteran 
and his wife are credible evidence that the Veteran has current 
symptoms of some disorder manifested by coughing and mucous, the 
lay statements are not competent to establish that the observed 
symptoms are due to a chronic upper respiratory disorder.  

The Board acknowledges that the Veteran's own lay statements may 
in some instances be sufficient to establish a current diagnosis.  
Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Whether 
lay evidence is competent and sufficient in a particular case is 
a fact issue.  The Board finds that, in the present case, none of 
the above criteria set forth under Jandreau apply, and the lay 
evidence is not competent to establish that the claimed 
respiratory disorder is present.  

The preponderance of the evidence currently available is, thus, 
unfavorable to the Veteran's claim.  The claim for service 
connection must be denied.

2.  Claim for service connection for a disorder manifested by 
joint pain

Similarly, the medical evidence shows that the Veteran had a left 
ankle strain/sprain in service and that it resolved without 
residual disability.  There is no medical diagnosis of a current 
joint disorder.  Despite the fact that the Veteran has been 
examined on several occasions over the years since his service, 
there is no competent medical opinion that the Veteran has a 
chronic joint disorder.  There is no medical opinion linking a 
current joint disorder to his service.  

The evidence currently available to VA establishes that the 
Veteran does not have a chronic joint disorder, to include as due 
to an undiagnosed illness.  The only evidence currently available 
which suggests that the Veteran may have a chronic joint disorder 
is lay evidence provided by the Veteran and by his wife.  While 
the statements of the Veteran and his wife are credible evidence 
that the Veteran has current symptoms of pain of some joints, the 
lay statements are not competent to establish that the observed 
symptoms are due to a chronic joint disorder, and are not 
competent to establish that the current symptoms are due to an 
undiagnosed illness or a chronic qualifying disability.  

The Board acknowledges that the Veteran's own lay statements may 
in some instances be sufficient to establish a current diagnosis.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  The Board finds 
that, in the present case, none of the above criteria set forth 
under Jandreau apply, and the lay evidence is not competent to 
establish that a claimed joint disorder is present.  

Turning to the presumptions provided for Persian Gulf Veterans, 
service connection may be presumed if there are signs and 
symptoms that approximate a 10 percent disability.  For a joint 
disorder, this means that there must be some objective findings.  
For a joint disorder the 10 percent requirement means that there 
must be some limitation of joint motion.  See 38 C.F.R. § 4.59, 
4.71(a) (2009).  Although the Veteran has complained of joint 
pain, there is no competent evidence of limited joint motion.  On 
the September 1994 and June 1995 VA examinations, the Veteran had 
full ranges of joint motion.  Further, there is no competent 
medical evidence of fibromyalgia.  Thus, the evidence does not 
raise a presumption that the Veteran has a joint disorder due to 
an undiagnosed illness or qualifying chronic disorder.  

The evidence of record establishes that the Veteran does not 
currently manifest a joint disorder.  By regulation, the Board 
must decide the claim on the basis of the available evidence of 
record, since the Veteran declined to appear for VA examination.  
38 C.F.R. § 3.655.  As the preponderance of the evidence of 
record is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Excluding the separate claim for service connection for sinus and 
allergy disorder, service connection for an upper respiratory 
disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a disorder manifested by joint pains, to 
include as due to an undiagnosed illness, is denied.  


REMAND

In December 1997, the RO denied service-connection for several 
claims including service connection for a hearing loss, chest 
pains as due to an undiagnosed illness, and denied claims for 
service connection for peritonsillar abscess, tonsillitis, 
tonsillectomy, and sinus problems, allergies.  The Veteran did 
not make a timely appeal and these denials became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

While the RO did not style the issue as considering whether new 
and material evidence had been received to reopen these claims, 
the Board must consider whether new and material evidence has 
been received to reopen them.  The United States Court of Appeals 
for the Federal Circuit has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, the 
Board has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, whether 
the RO considered the issue or not, the first determination which 
the Board must make with respect to each of the claims previously 
denied is whether the Veteran has submitted new and material 
evidence to reopen such claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice required by VCAA, in claims 
to reopen, must notify the claimant of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  That is, in addition to the 
usual notice of the requirements for service-connection, VA must 
tell the claimant what was missing when the claim was previously 
denied.  See Kent, at 10.  

In this case, the VCAA notice letters were sent to the Veteran in 
March 2003 (chest pain) and May 2003 (tonsils, hearing loss, and 
sinus) before the Court's decision in Kent.  The letters only 
informed the Veteran of the basic requirements for service-
connection and did not notify him as to what was missing at the 
time of the previous adjudication and what was needed to reopen 
the claim.  Under such circumstances, the RO did not err, but the 
Veteran must be provided a notice that fully complies with the 
requirements of the VCAA, as currently interpreted.  The Veteran 
must be afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and given ample time 
to respond.  Kent, supra.  Thereafter, to cure any notice 
defects, the agency of original jurisdiction (AOJ) must 
readjudicate the case by way of a rating decision or supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Review of the file does not show that the Veteran has been 
provided adequate VCAA notice, given an opportunity to present 
new and material evidence to reopen his claims, or that they have 
been readjudicated.  Therefore, these claims must be returned to 
the AOJ for appropriate corrective action.  

Accordingly, the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service-
connection for a disorder manifested by chest pains, to include 
as due to an undiagnosed illness, a peritonsillar abscess, 
tonsillitis, hearing loss, and a sinus disorder are REMANDED for 
the following action:

1.  In accordance with VCAA and the 
holding of the Court in Kent, the AOJ must 
notify the claimant of the information and 
evidence that is necessary both to reopen 
the claims and to establish entitlement to 
the underlying benefits sought.  

2.  Then, the AOJ must afford the Veteran 
a meaningful opportunity to participate 
effectively in the processing of his 
claims and give him an ample time to 
respond.  

3.  Thereafter, the AOJ must readjudicate the 
claims in light of any evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


